Citation Nr: 1232428	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in relevant part, denied the benefit sought on appeal.

In addition to appealing the tinnitus claim on appeal, in his June 2009 notice of disagreement, he also initiated an appeal with respect to the denial of his claim of entitlement to service connection for depression.  After further development of that claim, however, service connection was subsequently granted for bipolar disorder in a March 2010 rating decision.  Thus, that claim was considered resolved in full.

The Veteran's tinnitus claim on appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify him if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred tinnitus as a result of a head injury that he sustained during his active service.  He has specifically denied sustaining any other head trauma and he has denied exposure to acoustic trauma.  

A review of his service treatment records (STRs) reveals no complaints of, reference to, or treatment for tinnitus while in service.  His July 1989 separation examination, though largely undecipherable, does not appear to contain any complaints related to problems with hearing.  His STRs do reveal, however, that he sought treatment in either January or February 1989 after hitting his head on the corner of a bench.  He reported falling after tripping on a ledge in one of the ship's doorways, thereby causing him to hit his head.  When he was initially seen, he was noted as appearing drowsy but was not confused.  He was noted to have about a three centimeter laceration to the forehead.  He was referred to the dispensary for sutures and possible X-rays.  When seen at the dispensary, his pupils were noted to be equal and reactive to light, and he was noted as being alert and oriented.  

The first post-service evidence of any complaint of or treatment for tinnitus is found in a July 2008 VA primary care report where the Veteran reported having a history of chronic tinnitus that had recently been increasing in severity.  This tinnitus was noted to be manifested by buzzing in the left ear.  He denied having any hearing loss, headaches, or dizziness.  The report noted that he received primary care treatment from a Dr. Michael Parr.  Findings during the consultation included a finding of a foreign body in his left ear.  The foreign body, although not described, was then removed.  He was instructed to irrigate his ear in the shower and to follow-up with alcohol.  There was no indication as to whether removal of the foreign body improved his tinnitus.  

The Veteran was later seen for a VA audiological consultation in July 2009.  Ostoscopic inspection revealed ear canals to be clear of cerumen and debris.  The report does not reveal any specific findings regarding tinnitus, but does indicate that the Veteran was educated regarding his hearing and tinnitus.  The report additionally noted that results from his evaluation were provided to primary care.

Although the Veteran has not made any specific contentions regarding the date of onset of his tinnitus, he has credibly reported suffering from tinnitus and that it is his belief that his tinnitus is associated with the head trauma that he sustained during his active service.  Moreover, he is competent to report experiencing the symptoms of tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Accordingly, pursuant to the duty to assist, the Board finds that the Veteran must be afforded a VA examination in order to determine the nature and etiology of his claimed tinnitus disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  

Additionally, it does not appear that all identified treatment records which may affect the determination of the Veteran's appeal have been associated with the claims file.  In this regard, the Board notes that the Veteran reported to a VA clinician that he received his primary care treatment from a Dr. Michael Parr.  A review of the claims file, however, does not reveal any treatment records from a Dr. Parr.  Accordingly, records of the Veteran's treatment with Dr. Parr should be requested on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, as this case is being remanded for the foregoing reasons, missing VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment through the years and records of his VA care, dated between September 2009 and September 2011, and since January 2012, have not been associated with the claims file.  Additionally, the VA audiologist that performed the July 2009 evaluation indicated that results of the 60 minute evaluation were provided to primary care.  It appears that a complete copy of that evaluation may have not been associated with the claims file, thus any additional records pertaining to his July 2009 evaluation should also be requested on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed tinnitus disability from the VA Medical Center in Kansas City, dated since September 2009.  Additionally, obtain a complete copy of the report/results from the Veteran's July 2009 VA audiological evaluation.  If any requested records are unavailable, a negative response is required 

2.  Make arrangements, including obtaining any necessary release forms, to obtain a complete copy of the Veteran's treatment records from his primary care provider, identified as Dr. Michael Parr.  Make all reasonable attempts to obtain these records.  If any requested records are unavailable, a negative response is required

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater), that the Veteran's tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury, to specifically include head trauma sustained during his active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's service connection claim on appeal.  If his claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


